                Case 16-40924                       Doc 112            Filed 10/08/18 Entered 10/08/18 21:56:42              Desc Main
                                                                       Document      Page 1 of 10
OLF3 (Official Local Form 3)
Effective December 1, 2017
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF MASSACHUSETTS

 In re:                                                                                                  Case No.: 16-40924
             Cheryl A. Bergeron                                                                         Chapter 13
                              Debtor(s)

                                                                            CHAPTER 13 PLAN

Check one. This plan is:
        Original
         Amended (Identify First, Second, Third, etc.)Second
        Postconfirmation (Date Order Confirming Plan Was Entered:                                                  )
 Date this plan was filed: October 8, 2018



 PART 1:                                                                   NOTICES
TO ALL INTERESTED PARTIES:
You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this Plan, its
provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11 of the United
States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (“Fed. R. Bankr. P.”), the Massachusetts Local Bankruptcy Rules
(“MLBR”), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with your
attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan's treatment of your claim or any other provision
of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30) days after the date on
which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an amended or modified Plan, unless
the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for the Debtor(s), and the Chapter 13 Trustee (the
“Trustee”). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed or if it overrules an objection to confirmation. You
have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy Court which sets forth certain deadlines, including the
bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of Claim.

TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed. R. Bankr.
P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30) days after the
date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state whether or not this
Plan includes one or more of the following provisions. If you check the provision “Not Included,” if you check both boxes, or if you do not
check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete this section may result in
denial of confirmation of this Plan.

                    FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.
 1.1         A limit on the amount of a secured claim, set out in Part 3.B.1, which may result in a Included Not Included
             partial payment or no payment at all to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,    Included Not Included
             set out in Part 3.B(3).
 1.3         Nonstandard provisions, set out in Part 8.                                             Included Not Included


 PART 2:                                                               PLAN LENGTH AND PAYMENTS
A.           LENGTH OF PLAN:

              36 Months. 11 U.S.C. § 1325(b)(4)(A)(i);
              60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii);

               Months. 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause:


B.           PROPOSED MONTHLY PAYMENTS:

 Monthly Payment Amount                                                              Number of Months
 1,561.00                                                                            60
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                Case 16-40924                       Doc 112             Filed 10/08/18 Entered 10/08/18 21:56:42                            Desc Main
                                                                        Document      Page 2 of 10

C.           ADDITIONAL PAYMENTS:

Check one.
                          None. If “None” is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.

The total amount of Payments to the Trustee [B+C]:                                                                             $96,605.00
This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line h.

 PART 3:                                                                        SECURED CLAIMS
                          None. If “None” is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.

A.           CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:

Check one.

             None. If “None” is checked, the rest of Part 3.A need not be completed and may be deleted from this Plan.
             Any Secured Claim(s) in default shall be cured and payments maintained as set forth in (1) and/or (2) below.
             Complete (1) and/or (2).

             (1) PREPETITION ARREARS TO BE PAID THROUGH THIS PLAN

Prepetition arrearage amounts are to be paid through this Plan and disbursed by the Trustee. Unless the Court orders otherwise, the amount(s) of
prepetition arrears listed in an allowed Proof of Claim controls over any contrary amount(s) listed below. Unless the Court orders otherwise, if relief
from the automatic stay is granted as to any collateral listed in this paragraph, all payments paid through this Plan as to that collateral will cease upon
entry of the order granting relief from stay.

             (a) Secured Claim(s) (Principal Residence)
              Address of the Principal Residence:     99 Country Club Drive, Northbridge, MA 01588
                     The Debtor(s) estimates that the fair market value of the Principal Residence is: $                 461,812.00


 Name of Creditor                                                    Type of Claim                                    Amount of Arrears
                                                                     (e.g., mortgage, lien)
 US Bank Trust N.A., as trustee of                                   Mortgage                                         $59,032.32
 Bungalow Series F Trust
 Internal Revenue Service                                            Secured Lien                                     $4,857.50



                                                                                     Total of prepetition arrears on Secured Claim(s) (Principal Residence): $63,889.82

             (b) Secured Claim(s) (Other)

 Name of Creditor                                   Type of Claim                   Description of Collateral                         Amount of Arrears
                                                                                    (or address of real property)
 Santander Consumer USA Inc                         Car Loan                        Debtor's Vehicle                                  $1,143.78

                                                                                                   Total of prepetition arrears on Secured Claim(s) (Other): $1,143.78
                                                                                       Total prepetition arrears to be paid through this Plan [(a) + (b)]: $65,033.60

             (2) MAINTENANCE OF CONTRACTUAL INSTALLMENT PAYMENTS (TO BE PAID DIRECTLY TO CREDITORS):

Contractual installment payments are to be paid directly by the Debtor(s) to creditor(s). The Debtor(s) will maintain the contractual installment
payments as they arise postpetition on the secured claims listed below with any changes required by the applicable contract and noticed in conformity
with any applicable rules.

 Name of Creditor                                                    Type of Claim                                    Description of Collateral
 Ann Marie Early                                                     Mortgage                                         307 North Main Street North Uxbridge,
                                                                                                                      MA 01569 Worcester County
                                                                                                                      Investment property owned by Cab
                                                                                                                      Realty LLC
 Santander Consumer USA Inc                                          Car Loan                                         Debtor's Vehicle

                                                                                                                                                                     Page 2 of 10

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 16-40924                       Doc 112             Filed 10/08/18 Entered 10/08/18 21:56:42                   Desc Main
                                                                        Document      Page 3 of 10
 Name of Creditor                                                    Type of Claim                             Description of Collateral
 US Bank Trust N.A., as trustee of                                   Mortgage                                  PRINCIPAL 99 Country Club Drive
 Bungalow Series F Trust                                                                                       Whitinsville, MA 01588 Worcester
                                                                                                               County
                                                                                                               Debtor's Residence


B.           MODIFICATION OF SECURED CLAIMS:

Check one.


             None. If “None” is checked, the rest of Part 3.B need not be completed and may be deleted from this Plan.
             Secured Claim(s) are modified as set forth in 1, 2, and/or 3 below. Complete 1, 2, and/or 3 below.

             (1) REQUEST FOR VALUATION OF SECURITY, PAYMENT OF FULLY SECURED CLAIMS, AND MODIFICATION OF
                 UNDERSECURED CLAIMS UNDER 11 U.S.C. § 506:

             None. If “None” is checked, the rest of Part 3.B.1 need not be completed and may be deleted from this Plan.

             (2) SECURED CLAIMS EXCLUDED FROM 11 U.S.C. § 506:

             None. If “None” is checked, the rest of Part 3.B.2 need not be completed and may be deleted from this Plan.

This section includes any claim(s) that was either (i) incurred within 910 days before the petition date and secured by a purchase-money security
interest in a motor vehicle acquired for the personal use of the Debtor(s) or (ii) incurred within one year of the petition date and secured by a
purchase-money security interest in any other thing of value. Such claim(s) will be paid in full through this Plan with interest at the rate stated below.
Unless the Court orders otherwise, the claim amount stated on an allowed Proof of Claim controls over any contrary amount listed below.

If you are treating the claim in Part 3.B.1 or 3.B.3, you should not include the claim in this section.

             (3) LIEN AVOIDANCE UNDER 11 U.S.C. § 522(f):

             None. If “None” is checked, the rest of Part 3.B.3 and Exhibits 3 and 4 need not be completed and may be deleted from this Plan.

C.           SURRENDER OF COLLATERAL:

Check one.

             None. If “None” is checked, the rest of Part 3.C need not be completed and may be deleted from this Plan.

 PART 4:                                                                      PRIORITY CLAIMS
Check one

             None. If “None” is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.

             The following priority claim(s) will be paid in full without postpetition interest. Unless the Court orders otherwise, the amount of
             the priority portion of a filed and allowed Proof of Claim controls over any contrary amount listed below.


A.           DOMESTIC SUPPORT OBLIGATIONS:

 Name of Creditor                                                    Description of Claim                      Amount of Claim
 -NONE-

B.       OTHER PRIORITY CLAIMS (Except Administrative Expenses):
 Name of Creditor                    Description of Claim                                                      Amount of Claim
 Massachusetts Department Of Revenue Personal Income Taxes                                                                                           $12,966.74
 Internal Revenue Service            Personal Income Taxes                                                                                               $75.96


                                                         Total of Priority Claim(s) (except Administrative Expenses) to be paid through this Plan: $13,042.70


                                                                                                                                                             Page 3 of 10

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                Case 16-40924                       Doc 112             Filed 10/08/18 Entered 10/08/18 21:56:42             Desc Main
                                                                        Document      Page 4 of 10
C.           ADMINISTRATIVE EXPENSES:

             (1) ATTORNEY’S FEES:

 Name of Attorney                                                                                   Attorney's Fees
 -NONE-

If the attorney's fees exceed the amount set forth in MLBR, Appendix 1, Rule 13-7, the Trustee may not pay any amount exceeding that sum until
such time as the Court approves a fee application. If no fee application is approved, any plan payments allocated to attorney's fees in excess of
MLBR Appendix 1, Rule 13-7 will be disbursed to other creditors up to a 100% dividend.

             (2) OTHER (Describe):

 -NONE-




Total Administrative Expenses (excluding the Trustee’s Commission) to be paid through this Plan [(1) + (2)]: $0.00

             (3) TRUSTEE’S COMMISSION:

The Debtor shall pay the Trustee’s commission as calculated in Exhibit 1.

The Chapter 13 Trustee's fee is determined by the United States Attorney General. The calculation of the Plan payment set forth in Exhibit 1, Line
(h) utilizes a 10% Trustee's commission. In the event the Trustee's commission is less than 10%, the additional funds collected by the Trustee, after
payment of any allowed secured and priority claim(s), and administrative expense(s) as provided for in this Plan, shall be disbursed to nonpriority
unsecured creditors up to 100% of the allowed claims.


 PART 5:                                                                NON PRIORITY UNSECURED CLAIMS
Check one.

             None. If “None” is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.
             Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below. Only a creditor
             holding an allowed claim is entitled to a distribution.



                  Fixed Amount (“Pot Plan”): each creditor with an allowed claim shall receive a pro rata share of $ , which the Debtor(s) estimates
                  will provide a dividend of %.
                  Fixed Percentage: each creditor with an allowed claim shall receive no less than 100 % of its allowed claim.

A.           GENERAL UNSECURED CLAIMS:                                                                                                $6,168.20

B.           UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:

 Name of Creditor                                                    Description of Claim              Amount of Claim
 -NONE-

C.           NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):

 Name of Creditor                                                    Description of Claim              Amount of Claim
 None

D.           CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:

 Name of Creditor                                                    Description of Claim              Amount of Claim
 -NONE-

E.           TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

             The amount paid to nonpriority unsecured creditor(s) is not less than that required under the Liquidation Analysis set forth in

                                                                                                                                                       Page 4 of 10

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                Case 16-40924                       Doc 112          Filed 10/08/18 Entered 10/08/18 21:56:42                      Desc Main
                                                                     Document      Page 5 of 10
             Exhibit 2.

                                                                                            Total Nonpriority unsecured Claims [A + B + C + D]: $6,168.20

                    Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed Percentage and enter that amount: $6,168.20

F.           SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):

 Name of Creditor                         Description of Claim          Amount of Claim            Treatment of Claim         Basis for Separate
                                                                                                                              Classification
 -NONE-

                                                                         Total of separately classified unsecured claim(s) to be paid through this Plan: $0.00


 PART 6:                                               EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Check one.

             None. If “None” is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.

 PART 7:                                         POSTCONFIRMATION VESTING OF PROPERTY OF THE ESTATE
If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the Debtor(s) does not receive a
discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee's Final Report and Account and the
closing of the case or (ii) dismissal of the case.

 PART 8:                                                             NONSTANDARD PLAN PROVISIONS
             None. If “None” is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
             This Plan includes the following nonstandard provisions. Under Fed. R. Bankr. P. 3015(c), each nonstandard provision must be set
             forth below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not otherwise included in Official
             Local Form 3, or which deviates from Official Local Form 3. Nonstandard provisions set forth elsewhere in this Plan are ineffective. To
             the extent the provisions in Part 8 are inconsistent with other provisions of this Plan, the provisions of Part 8 shall control if the box
             "Included" is checked in Part 1, Line 1.3.

The following Plan provisions are effective only if the box “Included” in Part 1, Line 1.3 is checked.




 1. Holders of allowed secured claims must apply all post-petition payments received directly from the Debtors to
 post-petition obligations in accordance with the terms of the note and mortgage and/or security agreement, and in
 accordance with applicable non-bankruptcy law. No holder of an allowed secured claim may assess any penalty
 or late charge in respect of a post-petition payment made directly to such holder solely on the basis that the
 Debtors were, or are alleged to have been, in default under the terms of a note and mortgage and/or other
 security agreement on the date the person in this case was filed.

 2. Holders of allowed secured claims must apply all payments received from the Chapter 13 Trustee to cure
 pre-petition defaults.

 3. Post-petition payments made directly to a servicer of an allowed secured claim will be deemed timely made in
 the correct amount if actually received on or before the due date, including any grace period during which no late
 fee accrues, at the address, and in the amount, most recently specified in writing by the servicer.

 4. No servicer of an allowed secured claim may seek to recover any deficiency alleged to exist in an escrow
 account (as in the terms "deficiency" and "escrow account" are defined in 24 C..F.R. § 3500.17(b)) on the petition
 date otherwise than by filing or amending a proof of claim to assert such deficiency as a pre-petition arrearage.
 Such servicer may nonetheless state the amount of any alleged deficiency in any escrow account statement

                                                                                                                                                             Page 5 of 10

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                Case 16-40924                       Doc 112          Filed 10/08/18 Entered 10/08/18 21:56:42               Desc Main
                                                                     Document      Page 6 of 10
 furnished to the Debtor(s) without thereby being deemed to have violated this provision or 11 U.S.C. § 362(a).




 PART 9:                                                                SIGNATURES
By signing this document, Debtor(s) acknowledges reviewing and understanding the provisions of this Plan and the Exhibits filed as identified
below.

By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s), certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 3, including the Exhibits identified below, other than any Nonstandard
Plan Provisions in Part 8.


       /s/ Cheryl A. Bergeron                                                         October 8, 2018
       Cheryl A. Bergeron                                                             Date
       Debtor


       Debtor                                                                         Date

     /s/ Richard S. Ravosa                                                     Date   October 8, 2018
 Signature of attorney for Debtor(s)
 Richard S. Ravosa
 635846 MA
 Massachusetts Bankruptcy Center
 One South Avenue
 Natick, MA 01760
 (508) 655-3013
 massachusettsbankruptcycenter@gmail.com

The following Exhibits are filed with this Plan:
   Exhibit 1: Calculation of Plan Payment*
  Exhibit 2: Liquidation Analysis*
  Exhibit 3: Table for Lien Avoidance under 11 U.S.C. § 522(f)**
  Exhibit 4: [Proposed] Order Avoiding Lien Impairing Exemption**

 List additional exhibits if applicable.


*Denotes a required Exhibit in every plan
**Denotes a required Exhibit if the box "Included" is checked in Part 1, Line 1.2.

Total number of Plan pages, included Exhibits: 10




                                                                                                                                                      Page 6 of 10

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                Case 16-40924                       Doc 112             Filed 10/08/18 Entered 10/08/18 21:56:42     Desc Main
                                                                        Document      Page 7 of 10
                                                                                  EXHIBIT 1

                                                                       CALCULATION OF PLAN PAYMENT

 a)    Secured claims (Part 3.A and Part 3.B.1-3 Total):                                                                              $65,033.60
 b)    Priority claims (Part 4.A and Part 4.B Total):                                                                                 $13,042.70
 c)    Administrative expenses (Part 4.C.1 and 4.C.2 Total):                                                                               $0.00
 d)    Nonpriority unsecured claims (Part 5.E Total):                                                                                  $6,168.20
 e)    Separately classified unsecured claims (Part 5.F Total):                                                                            $0.00
 f)    Executory contract/lease arrears claims (Part 6 Total):                                                                             $0.00
 g)    Total of (a) + (b) + (c) + (d) + (e) + (f):                                                                                    $84,244.50
 h)    Divide (g) by .90 for total Cost of Plan including the Trustee's fee:                                                          $96,605.00
 i)    Divide (h), Cost of Plan, by term of Plan, 60 months:                                                                           $1,560.08
 j)    Round up to the nearest dollar amount for Plan payment:                                                                         $1,561.00

If this is either an amended Plan and the Plan payment has changed, or if this is a postconfirmation amended Plan, complete(a) through (h) only
and the following:

 k)    Enter total amount of payments the Debtor(s) has paid to the Trustee:                                                             33,507.00
 l)    Subtract line (k) from line (h) and enter amount here:                                                                            63,098.00
 m)    Divide line (l) by the number of months remaining ( months):                                                                             32
 n)    Round up to the nearest dollar amount for amended Plan payment:                                                                    1,971.81

 Date the amended Plan payment shall begin:                          10/09/2018




                                                                                                                                              Page 7 of 10

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                Case 16-40924                       Doc 112          Filed 10/08/18 Entered 10/08/18 21:56:42                 Desc Main
                                                                     Document      Page 8 of 10
                                                                              EXHIBIT 2

                                                                         LIQUIDATION ANALYSIS

A. REAL PROPERTY
Address                                             Value                          Lien                              Exemption
(Sch. A/B, Part 1)                                  (Sch. A/B, Part 1)             (Sch. D, Part 1)                  (Sch. C)
99 Country Club Drive                               461,812.00                     305,976.05                        142,415.30
Whitinsville, MA 01588
Worcester County
Debtor's Residence
307 North Main Street North                         370,000.00                     314,781.07                        0.00
Uxbridge, MA 01569
Worcester County
Investment property owned
by Cab Realty LLC
679 Linwood Avenue                                  0.00                           0.00                              0.00
Whitinsville, MA 01588
Worcester County
Investment Property owned
by C&B Car Care, Inc. -
$460,000. See C&B Car Care,
Inc.
305 N. Main Street North                            18,600.00                      0.00                              0.00
Uxbridge, MA 01538                                  Debtor owns 33%
Worcester County
Business parking lot. Land is
owned by three businesses in
equal shares of interest.

 Total Value of Real Property (Sch. A/B, line 55):                                                    $   850,412.00
 Total Net Equity for Real Property (Value Less Liens):                                               $   217,192.88
 Less Total Exemptions for Real Property (Sch. C):                                                    $   142,415.30
                                          Amount Real Property Available in Chapter 7:                $   74,777.58

B. MOTOR VEHICLES

 Make, Model and Year                               Value                          Lien                              Exemption
 (Sch. A/B, Part 2)                                 (Sch. A/B, Part 2)             (Sch. D, Part 1)                  (Sch. C)
 2004 Cadillac Deville 183000                       1,329.00                       0.00                              1,329.00
 miles
 1992 Harley Davidson                               2,895.00                       0.00                              2,895.00
 Heritage Softtail 30000 miles

 Total Value of Motor Vehicles (Sch. A/B, line 55):                                                   $   4,224.00
 Total Net Equity for Motor Vehicles (Value Less Liens):                                              $   4,224.00
 Less Total Exemptions for Motor Vehicles (Sch. C):                                                   $   4,224.00
                                           Amount Motor Vehicle Available in Chapter 7:               $   0.00

C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)

 Asset                                              Value                          Lien                              Exemption
                                                                                   (Sch. D, Part 1)                  (Sch. C)
 Household Goods and                                5,000.00                       0.00                              5,000.00
 Furnishings
 2 Televisions, 1 Desktop                           300.00                         0.00                              300.00
 Computer, 1 Printer, 1
 Scanner and 1 CD Player
 Gym Set - 5 in 1                                   50.00                          0.00                              50.00
 Clothing                                           500.00                         0.00                              500.00
 Costume Jewelry                                    30.00                          0.00                              30.00
 1 Dog                                              0.00                           0.00                              0.00


                                                                                                                                                        Page 8 of 10

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                Case 16-40924                       Doc 112          Filed 10/08/18 Entered 10/08/18 21:56:42          Desc Main
                                                                     Document      Page 9 of 10
 Asset                                              Value                         Lien                          Exemption
                                                                                  (Sch. D, Part 1)              (Sch. C)
 Pool, Riding Lawn Mower,                           1,000.00                      0.00                          1,000.00
 Yard Tools
 Cash on Debtor's Person                            25.00                         0.00                          25.00
 Checking Account Ending in                         4,940.96                      0.00                          4,940.96
 6140 with Bank of America
 C & B Car Care Inc. DBA                            535,666.00                    0.00                          0.00
 Depot Car Wash
 Assets:
 Land and building located at
 679 Linwood Avenue,
 Northbridge, MA. 460,000
 See question 1.
 Equipment: $60,000
 Office Equipment: $500.00
 Bank Accounts:
 Checking account ending in
 4827 with Bank of Ame
 CAB Realty, LLC                                    0.00                          0.00                          0.00
 Assets: Land and building
 located at 307 N. Main Street,
 Uxbridge, MA. See question
 1.

 All liabilities are listed on
 Schedule D and are linked to
 the property on Schedule A/B

 Bank Account: Checking
 account ending in 3493 with
 Bank
 Mom's Restaurant, Inc.                             0.00                          0.00                          0.00
 Assets: Restaurant
 Equipment - Oven, Grill,
 Fridge, Freezer, Furniture,
 Office Equipment - $2,275.00
 Cash and accounts
 receivable: $ 6,237.09

 Liabilities totaled $19,100.75
 and currently exceed assets.

 Bank Accounts:
 Check
 All references to debtor's                         0.00                          0.00                          0.00
 insurance policies are listed
 in the debtor's payroll
 deductions , expenses or
 elsewhere on the petition.
 The debtor is unable to
 ascertain a value on policies
 which do not list a cash
 surrender value.
 Possible Claim against                             0.00                          0.00                          0.00
 Mortgage Company for
 misapplication of payments.
 Refund from Ocwen Loan                             1.75                          0.00                          1.75
 Servicing LLC - Overcharge
 for property
 preservation/property
 inspection

 Total Value of All Other Assets:                                                                    $ 547,513.71
 Total Net Equity for All Other Assets (Value Less Liens):                                           $ 547,513.71
                                                                                                                                                   Page 9 of 10

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                Case 16-40924                       Doc 112           Filed 10/08/18 Entered 10/08/18 21:56:42   Desc Main
                                                                      Document      Page 10 of 10
 Less Total Exemptions for All Other Assets:                                            $ 11,847.71
                                     Amount of All Other Assets Available in Chapter 7: $ 535,666.00

D. SUMMARY OF LIQUIDATION ANALYSIS

                                  Amount available in Chapter 7                                                  Amount
 A. Amount Real Property Available in Chapter 7 (Exhibit 2, A)                                          $                         74,777.58
 B. Amount Motor Vehicles Available in Chapter 7 (Exhibit 2, B)                                         $                              0.00
 C. Amount All Other Assets Available in Chapter 7 (Exhibit 2, C)                                       $                        535,666.00

                                                                     TOTAL AVAILABLE IN CHAPTER 7:      $                        610,443.58


E. ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:




                                                                                                                                         Page 10 of 10

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
